OPINION
EMIL F. GOLDHABER, Chief Judge:
The essence of the dispute in the case at bench is whether we should sustain the trustee’s objection to a proof of claim filed by a retail purchaser of carpet on the basis that the customer received in substance the same type of carpet he ordered. For the reasons stated herein, we conclude that the trustee’s objection should be sustained.
We summarize the facts of this case as follows:1 The debtor filed a petition for reorganization under chapter 11 of the Bankruptcy Code (“the Code”). Thereafter, Stephen Lebisky (“Lebisky”) ordered carpeting from the debtor and paid the full purchase price of $1,113.08. After much delay the debtor delivered and installed the carpet. Lebisky balked that the carpet was not what he had ordered and that it was not properly installed. But on the basis of expert testimony, we find that the carpeting and the installation essentially complied with Lebisky’s order.
Lebisky filed a proof of claim (“claim No. 197”) for $1,113.08 on the grounds that the carpet and installation deviated from what he had ordered. The trustee objected to the proof of claim. Since the facts reveal that there is no basis for Lebinsky’s complaint, we will accordingly enter an order sustaining the trustee’s objection to Lebin-sky’s proof of claim.

. This opinion constitutes the findings of fact and conclusions of law required by Bankruptcy Rule 7052.